Citation Nr: 9916487	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-28 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for lung disability due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In June 1997 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In August 1997 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Persuasive medical evidence demonstrates the veteran's 
lung disability was not caused by asbestos exposure during 
active service.


CONCLUSION OF LAW

A lung disability due to asbestos exposure was not incurred 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for complaint or 
treatment for any lung disorders.  The veteran's December 
1957 separation examination revealed a normal clinical 
evaluation of the lungs and chest.  An x-ray examination of 
the chest was negative.  The veteran denied respiratory 
disorders in his report of medical history.  Service records 
show the veteran's military specialty was firefighter.

Private medical records dated in October 1993 include a 
diagnosis of a history of asbestosis and likely chronic 
obstructive component secondary to the veteran's smoking 
history.  No opinion as to the etiology of asbestosis was 
provided.

A private medical report dated in October 1994 included a 
diagnosis of restrictive lung disease, consistent with early 
asbestosis.  It was noted that the veteran had been exposed 
to asbestosis in significant quantities in his employment, 
which began in 1953 and 1954 as an insulator apprentice, 
working with asbestos every day for that year.  It was also 
noted that he wore an asbestos suit in crash rescue work 
during the 4 years he was in service, and that he continued 
to use an asbestos suit in a similar position with the 
Federal Aviation Administration from 1959 to 1971.  After 
1958, he also performed extensive demolition work with old 
plumbing and piping, and had exposure to construction 
products containing asbestos.  He had an approximately 18 
pack-year smoking history, but stopped smoking 13 years 
earlier.

VA general medical examination in June 1995 included 
diagnoses of sleep apnea, atherosclerotic cardiovascular 
disease, and progressive pulmonary dysfunction with a history 
of asbestos exposure.  The veteran reported that he first 
noticed shortness of breath in the mid 1960's.  He stated he 
had significant exposure to asbestos during service while 
wearing asbestos suits, and once worked on a fire at an 
apartment building that may have contained asbestos 
insulation.  The examiner noted the veteran had asbestos 
exposure during service in that he wore asbestos suits and 
fought fires where there may have been asbestos fibers and 
possibly other toxic fumes involved.  

A July 1995 VA medical opinion found the veteran had 
extensive exposure to asbestos in the construction industry 
before and after service, and stated that the veteran's use 
of an asbestos suit during active service would have resulted 
in insignificant and negligible exposure and would not have 
caused asbestosis.

Subsequent private and VA medical reports included diagnoses 
of asbestosis and lung disorders, without opinion as to 
etiology.  A July 1995 medical report in conjunction with the 
veteran's claim for workers' compensation found his 
asbestosis, asbestos pleural disease, and lung cancer were 
related to his occupational exposure to asbestos.  It was 
noted that his lung cancer was related to his history of 
cigarette smoking and asbestos exposure.  However, the 
opinion did not attempt to specify which of the veteran's 
possible exposures to asbestos had resulted in the 
development of these disorders.

In statements and personal hearing testimony in support of 
the claim the veteran argued his lung disability was due to 
asbestos exposure as a result of having worn an asbestos suit 
as a crash rescue crew member during active service.  The 
veteran's service representative argued the benefit of the 
doubt rule warranted service connection for the lung 
disability.

Analysis

Initially, the Board notes the RO has adjudicated the 
veteran's claim on the merits and concurs the matter is well-
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years subsequent to 
separation does not preclude the eventual development of the 
disease.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21; 38 C.F.R. § 3.303(d).  The time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  See Department of Veterans Benefits of the 
Veterans Administration, Asbestos-Related Diseases, DVB 
Circular 21- 88-8 (May 11, 1988).

The Court has also held that lay assertions of medical 
causation cannot constitute evidence to establish a claim 
under 38 U.S.C.A. § 5107(a).  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (1998).

In this case, medical evidence includes diagnoses of lung 
disorders related to asbestos exposure.  The reports, as well 
as the veteran's own statements, indicate exposure to 
asbestos prior to active service in 1953 and 1954 as an 
insulator apprentice, during service while wearing an 
asbestos suit, and after service in construction with 
extensive demolition work with old plumbing and piping. 

While there is no evidence supporting the veteran's claim 
that he used an asbestos suit during active service as a 
crash crew member, the Board concedes that it is plausible 
that he used an asbestos suit in his duties as firefighter.  
However, although the veteran has claimed that his lung 
disability was due to asbestos exposure during active 
service, the Board finds that the medical evidence of record 
does not support this claim.  The most probative evidence 
regarding the etiology of the veteran's lung disease are the 
private and VA clinical reports dated in July 1995.  The 
private medical report traces the veteran's history of 
exposure to asbestos products before, during and after 
service.  It was concluded that lung disease was due to 
occupational asbestos exposure (and cigarette smoking).  It 
was not indicated to what degree the claimed asbestos 
exposure in service caused or contributed to the onset of the 
veteran's lung disease.  

The Board notes the July 1995 VA medical opinion found the 
veteran had extensive exposure to asbestos in the 
construction industry before and after service, and it was 
the examiner's opinion that the veteran's use of an asbestos 
suit during active service would have resulted in 
insignificant and negligible exposure and would not have 
caused asbestosis.  The Board finds this opinion is 
persuasive that the veteran's lung disability is not the 
result of asbestos exposure during active service.  It is the 
only medical opinion that directly addresses this question 
and it does not support the veteran's claim.  

Although other medical evidence of record includes diagnoses 
of lung disorders due to asbestos exposure, they do not 
provide an opinion relating a present lung disability to the 
veteran's asbestos exposure during active service.  The only 
evidence of a present lung disability due to asbestos 
exposure during active service is the veteran's own opinion.  
While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Therefore, the Board finds service connection for a lung 
disability as a result of asbestos exposure is not warranted.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the Board finds the preponderance of the evidence 
is against the claim for service connection for a lung 
disability due to asbestos exposure.  


ORDER

Entitlement to service connection for lung disability due to 
asbestos exposure is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

